Citation Nr: 0427744	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  95-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pulmonary disease.

2.  Evaluation of post-traumatic stress disorder, currently 
rated as 10 percent disabling.

3.  Evaluation of headaches, currently rated as 30 percent 
disabling.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1990 and from November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

A hearing was held at the RO in April 1995.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in June 
1996.

In March 1998, the RO granted service-connection for 
headaches and rated them as noncompensable effective from 
April 1997.  In July 1998, the appellant perfected an appeal 
of that decision and requested a travel board hearing.  In 
March 2000, the RO evaluated the veteran's headaches as 30 
percent disabling effective from April 1997.

The veteran had perfected an appeal of the assignment of a 10 
percent evaluation for PTSD.  In August 2000, the RO denied a 
total rating for compensation based upon individual 
unemployability.  An appeal of the denial was perfected.

In July 1998, the veteran requested a Board travel board 
hearing.  However, in July 2004, following the Board's June 
2004 remand for a travel board hearing, she withdrew her 
hearing request.

The issue of a total rating for compensation based upon 
individual unemployability is linked to the issue of the 
evaluation of the veteran's headaches.  The latter issue is 
being remanded to the RO for further development.  A Board 
decision on the issue of entitlement to a total rating for 
compensation based upon individual unemployability is 
deferred pending completion of action in a remand section of 
this decision concerning the evaluation of headaches.

The appeal of the evaluation of headaches is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.


FINDINGS OF FACT

1.  The veteran's reactive airway disease was not manifest in 
service and is unrelated to service.

2.  The veteran has no more mild psychiatric symptoms.


CONCLUSIONS OF LAW

1.  Pulmonary disease was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in numerous items of 
correspondence including the July 2001 VCAA letter.  The 
letter advised her what evidence VA has.  It advised her what 
evidence she needed to submit to support her claim.  She was 
told that VA's responsibilities were to develop relevant 
evidence in the custody of the federal government, develop 
for private records and lay or other evidence when help was 
requested by the appellant, and examine or obtain a medical 
opinion when it is necessary to make a decision on a claim.  
She was told that if she wanted VA to help her obtain 
evidence from private physicians, she must complete VA Form 
21-4142.  She could also send us the evidence if she had it.  
She was told to send information within 60 days.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA medical records and 
examination reports have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that where, as here, VCAA notice 
was not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was AOJ 
readjudication after the notification was given.  Therefore, 
there was proper subsequent VA process.  

Service connection for pulmonary disease

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The veteran's DD Form 214 from her second period of service 
shows that she served in Southwest Asia from January 12, 1991 
to March 13, 1991 and that her primary specialty was pharmacy 
specialist.  

The veteran has not alleged and the evidence does not show 
that she engaged in combat with the enemy.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

Service medical records do not show treatment for or reports 
of pulmonary problems in service.  

On service discharge examination in March 1991, the veteran 
denied having or having had asthma, shortness of breath, pain 
or pressure in her chest, or a chronic cough.  Clinical 
evaluation of her lungs and chest was normal.

A January 1992 private medical record reports that the 
veteran complained of shortness of breath since child birth 2 
months beforehand, and of sharp pain with breathing for two 
months.  It had gotten a little better.  Then she was in a 
motor vehicle accident in the previous week.  The assessment 
was possible hyperacidity with esophageal irritation.  

In a March 1994 VA Form 21-526, the veteran reported that she 
had been having trouble breathing and even sometimes a 
pinching pain in her back, and that she had had X-rays taken 
and they showed she had asthma now.  She indicated that it 
began while in Saudi.  She did not report any in-service 
treatment and she reported post-service treatment in May 1993 
at Rainier Group Health.  

On VA examination in May 1994, the veteran stated that she 
had had the onset of asthmatic symptoms following Saudi 
Arabia in 1991.  She stated that at that time she had dyspnea 
on exertion on walking up one and one half to two flights of 
stairs.  She noted that she had been exposed to dust but was 
unsure if she was exposed to oil or smoke.  In late 1991 back 
in the United States she developed shortness of breath with 
tightness in her chest with any lifting or exertion.  She saw 
a Group Health physician and was treated with an Albuterol 
inhaler with improvement in her symptoms.  Physical 
examination revealed rhonchi and wheezing on inspiration and 
expiration in the upper lung fields.  The assessment was 
reactive airway disease (asthma).  Pulmonary function testing 
revealed a mild to moderate obstructive pattern.

In August 1994, the veteran stated that she believed her 
problem was due to the war since she began to have the 
symptoms while over in Saudi.  

An August 1994 private medical record indicates that a chest 
film in May 1993 revealed atelectatic streaking in the right 
upper lobe.  In August 1994, it was read as being a fibrotic 
parenchymal change.  

A September 1994 report from a Group Health Cooperative 
pulmonologist indicates that the veteran had had respiratory 
symptoms for about the last 2 years.  She felt that her 
breathlessness might have predated her first pregnancy and 
postdated a tour of duty in Saudi Arabia while serving in 
Desert Storm.  Chest X-rays from May 1993 and August 1994 
were reviewed.  The impression was vague symptoms of chest 
discomfort, coughing, and wheezing.  Despite normal 
spirometry, it was still possible that she had asthma.  

The veteran was treated by Group Health Cooperative for 
pleuritic left chest pain and pleural effusion in March 1995.  
It was felt that they most likely represented viral pleurisy, 
atelectasis, and subsequent effusion.  

During her hearing at the RO in April 1995, the veteran 
testified that she worked at a hospital which was in a 
building while she was in Riyadh, Saudi Arabia.  She was not 
aware of any pulmonary problems while she was in Saudi 
Arabia.  Shortness of breath started in April 1991.  

A March 1996 VA medical opinion from a pulmonologist 
indicates that he reviewed all records in the veteran's 
claims folder.  She had no excess respiratory symptoms in 
service and the examination of the chest was normal in 
service and at discharge from service.  The longitudinal 
history from Group Health indicated that the onset of 
respiratory symptoms of shortness of breath was approximately 
2 months prior to January 1992.  It was noted that the May 
1994 VA examination diagnosed reactive airway disease/asthma.  
Reports from Group Health indicate that she was diagnosed to 
have sinusitis in May 1993 and fibrotic changes in the right 
upper lung on chest X-ray in May 1993 and August 1994.  There 
was no evidence that the veteran's lung disorder developed in 
service or was aggravated or caused by any environmental 
exposure in service as evidence by the longitudinal history 
which revealed no respiratory symptoms in service or within a 
few weeks to months of release from service.  

Letters from the veteran's relatives in April 1997 indicate 
that the veteran's health had gone down since she had 
returned from Saudi Arabia.  In April 1997, the veteran 
indicated that in March 1991, she made a statement of having 
or having had such symptoms as shortness of breath, pain or 
pressure in the chest, and cough.  

On VA examination in March 1997, the veteran stated that she 
had had some pulmonary problems since she was in the gulf.  
In April or May 1991, she began having right anterior chest 
discomfort, usually end-inspiratory.  She continued having 
this chest discomfort.  The assessment was that she was a 
veteran with a mild reactive airway disease and right 
costosternal costochondritis dating back to 1991 as 
described.  

An August 1997 VA examination report states that the veteran 
had been seen there in May 1994 and had a diagnosis of active 
airway disease dating back to her time in Saudi Arabia in 
1991.  She had been seen by the present examiner in March 
1997, at which point she gave a history of having been in the 
army in Riyadh between January and March of 1991.  She had 
possible exposure to the anthrax vaccine, unknown exposure to 
pyridostigmine bromide tablets, exposure to multiple insect 
bites, insect repellents, scud missiles, and possible 
chemical/biological weapons.  She was in and out of MOPP gear 
frequently.  She was exposed to significant poor air quality 
and she did report the ongoing wheezing and chest discomfort.  
Her diagnosis at that time was reactive airway disease dating 
back to her time in the Gulf.  She came in today with the 
same history and stated that earlier histories were 
essentially complete and correct.  The assessment was 
reactive airway disease by history, physical findings, and 
pulmonary function test, dating back to her time in the Gulf.  

In September 1998, the VA pulmonologist who wrote the March 
1996 medical opinion re-reviewed the veteran's claims folder 
and service medical records and noted that the veteran 
reported excessive exposure to dust and poor air quality and 
that the veteran reported now that her symptoms of chest 
discomfort date back to April/May 1991 with reactive airways 
disease in March 1991.  He indicated that records from Group 
Health were again reviewed and do not support that statement.  
The report of January 1992 indicated shortness of breath for 
2 months and she had a clear exam of her chest with 
esophagitis/hyperacidity suspected to be irritating airway.  
An outpatient department report of May 1993 diagnosed 
reactive airway disease or asthma like symptoms and 
prescribed for the first time Albuterol, with cough related 
to sinusitis.  The pulmonologist stated that it was simply 
medically improbable that exposure to an airway irritant such 
as dust, smoke, or poor air quality would cause delayed 
reactive airway disease that did not manifest with severe 
symptoms for several months to a few years later.  Exposure 
to dust/smoke/poor air would cause the most severe symptoms 
at the time of the exposure or within a few days of the 
exposure.  It was not at all likely that the veteran's 
current wheeze or reactive airways are related to Gulf War 
oil/dust/smoke exposure.  

In February 2004, the veteran stated that while in Saudi 
Arabia, she suffered from exposure to the anthrax vaccine, 
being in a combat zone downwind of biological weapons, and 
skin rash from multiple sand flea bites.  She was still 
suffering from shortness of breath and pain in her lungs 
which occurred when the sand storms kicked up.  Her lung 
condition and frequent shortness of breath, wheezing, cough, 
and lung pain resulted directly from being in Saudi Arabia.  

In light of the evidence, the Board concludes that the 
veteran's current pulmonary disease, diagnosed as reactive 
airways disease, was not manifest in service, is unrelated to 
service, and may not be presumed to have been incurred in 
service.  

There was no in-service treatment for pulmonary disease.  
Furthermore, the veteran denied having or having had asthma, 
shortness of breath, pain or pressure in her chest, and a 
chronic cough on service discharge examination in March 1991.  
She made these statements when an opportunity for 
verification was present, so they are considered credible.  
They are more probative as to the presence of in-service 
symptoms than are her later statements.  The Board notes that 
after service, she also indicated at times that symptoms 
began after service.  Moreover, the service discharge 
examination report is competent evidence of an absence of 
lung disease at that time, as the veteran's lungs were 
evaluated clinically and were normal.  

The evidence first shows chronic pulmonary disease after 
service, and satisfactory evidence does not relate it to 
service.  

The August 1997 VA diagnosis of reactive airway disease 
dating back to her time in Saudi Arabia in 1991 is not 
supported by the rest of the evidence.

The Board accepts as more credible the March 1996 VA medical 
opinion and the second report from that VA pulmonologist in 
September 1998.  

The VA pulmonologist in March 1996 and September 1998 
reviewed the veteran's service medical records and the 
service discharge examination report.  He reviewed the 
longitudinal history from Group Health in March 1996.  In 
September 1998, he indicated that the records from Group 
Health were again reviewed and that they did not support the 
statement that she had reactive airways disease in March 
1991.  He accurately reported information which was contained 
in the Group Health reports in his March 1996 opinion and in 
his September 1998 report.  Given his careful review of 
evidence, the Board accords his opinion great probative 
weight.

On the matter of whether disease diagnosed after service was 
related to service, he opined in the negative.  The Board 
accepts this opinion.  He indicated in March 1996 that there 
was no evidence that the veteran's lung disorder developed in 
service or was aggravated or caused by an environmental 
exposure, noting that the longitudinal history revealed no 
respiratory symptoms in service or within a few weeks to 
months of release from service.  He reasoned in September 
1998 that it was medically improbable that airway irritants 
would cause delayed reactive airway disease that did not 
manifest with severe symptoms for several months to a few 
years later.  The veteran has not submitted any competent 
evidence which conflicts with his opinion.  

IN essence, the Board has been presented with a conflict in 
the record.  At times, the veteran has reported that she had 
respiratory symptoms during service.  Although she is 
competent to report that she had symptoms such as shortness 
of breath while on duty, her remote assertions are not 
credible.  During service, she specifically denied pertinent 
symptoms and the separation examination was normal.  
Similarly, when she first sought treatment, she reported a 
post-service onset.  These statements were contemporaneous 
with events and are far more probative than her revised 
history.  Similarly, medical opinions based on an inaccurate 
history are of little value.  

Since reactive airways disease, and later, viral pleurisy, 
atelectasis, and effusion have been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 (West 2002) pertaining to disability 
occurring in Persian Gulf War veterans are not for 
application.

While the veteran has opined that her pulmonary disease is 
related to service, as a layperson, she is not competent to 
render an opinion regarding medical causation.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The statements from the veteran's relatives, 
indicating that her health had gone down hill since returning 
from Saudi Arabia, are not probative of incurrence of 
pulmonary disease in service because they do not indicate 
what they observed during service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Post-traumatic stress disorder

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disabilities have not significantly changed and that a 
uniform rating is warranted.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation in excess of 10 percent for 
post-traumatic stress disorder.

The veteran currently has a 10 percent disability rating for 
post-traumatic stress disorder.

Under the applicable criteria, the general rating formula for 
mental disorders, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9410 (2003).

In April 1997, the veteran's sister indicated that the 
veteran is irritable and has extreme mood swings and exhibits 
fits of rage often, eventually calming down.  Her father 
indicated that she has mood swings, irritability, and 
sleeping problems.  Her mother indicated that the veteran has 
a very short temper.  Her husband stated that she has mood 
swings and depressive behavior and only seems happy for short 
periods of time.  He also reported that she has a lot of 
stress, and has difficulty getting to sleep and is always 
exhausted.  She was staying home watching movies with a 
depressed or angry look on her face.

On VA general medical examination in August 1997, the veteran 
was mildly depressed.  

On VA psychiatric examination in August 1997, the examiner 
reviewed the claims folder and noted that there had been 
mention of mood swings, fatigue, sleep problems, 
irritability, and depression.  On interview and evaluation, 
the veteran was pleasant and cooperative and generally neat 
in appearance.  She reported that she got angry a lot over 
"everything", and that when angry, she felt the urge to hit 
or strike out.  As to violence, she would yell a lot, mainly 
at her husband.  She was attempting to be a full time mother 
and to some degree a full time student.  She liked it and had 
been attending off and on for 2 years.  Her GPA was about 
3.0.  She found that her memory and concentration were both 
taxed by her intensive study, at times up to 6 hours a day.  
She felt that she was stressed all the time, and indicated 
that she was nervous.  She also suffered from minor mood 
swings.  She was perfectionistic, distressed by minor 
spillage on the kitchen counters, felt under pressure, and 
apparently had unrealistic expectations of herself.  

On mental status examination, she was intelligent and 
articulate.  There was no evidence of paranoid ideation.  
Talk was logical and progressive, and she had an excellent 
fund of knowledge, with some minor difficulty with serial 7 
subtractions.  She would not attempt a common proverb or was 
not sure of the interpretation.  Memory and concentration 
both appeared to be quite adequate.  Similarities and 
differences were handled quite well.  Her affect was 
appropriate to the topic under discussion and it was full.  
Her judgment appeared intact.  She was not visibly anxious or 
depressed and she seemed animated and concerned about her 
situation.  It was felt that an Axis I diagnosis was not 
warranted.  It was reported that her current stress level was 
quite high with demands of motherhood, marriage, and an 
educational program.  Her global assessment of functioning 
was 75. 

On VA evaluation in September 1997, the veteran reported that 
she had hit her husband out of anger, had thrown objects out 
of anger, and had hit her husband within the past month.  She 
had been able to control her temper around her kids.  Her 
husband disciplined the kids out of fear of her losing 
control.  She stated that she was close with her siblings and 
mother and that she had a couple of close girlfriends.  She 
appeared to have a good support network.  

On VA evaluation in October 1997, the veteran reported that 
it was hard to get to sleep and to stay asleep, and that she 
was very anxious and easily angered.  On mental status 
examination, she was well groomed and casually dressed.  She 
was open and cooperative and friendly.  She exhibited good 
eye contact.  Her speech was normal and her mood was anxious.  
Her affect was euthymic, with slight nervousness apparent, 
and superficial smiling.  It had a full range.  Her thought 
processes were logical, linear, coherent.  Her thought 
content had no suicidal or homicidal ideation, and no 
psychotic symptoms were endorsed or evident.  Her judgment 
and intelligence were good.  The diagnoses were 
post-traumatic stress disorder, generalized anxiety disorder, 
limited symptoms of panic attacks, and depression.  Paxil was 
prescribed.  

On VA evaluation in December 1997, the veteran reported a 
good response to low dose Paxil.  A small dose had helped her 
get the sleep she needed, which in turn, made her feel less 
irritable.  She reported an improved mood, less anxiety, 
better sleep, feeling more energy, and being better able to 
tolerate stress.  

On VA evaluation of the veteran via phone in April 1998, she 
appeared to be doing quite well emotionally.

On VA psychiatric examination in May 1999, the veteran's 
claims folder was reviewed.  On mental status examination, 
the veteran was well dressed, clean, and well groomed.  She 
was oriented to time, place, and purpose of the examination.  
Her responses to questions were complete and straightforward.  
Her affect was pleasant and well within normal limits.  She 
reported the names of her parents and what their occupations 
had been.  She indicated that she was not able to discuss her 
feelings with her husband.  However, she and he enjoyed going 
to the park with the children, and to the market.  There was 
no indication of a restricted range of emotions.  She 
reported difficulty sleeping and feeling irritated.  There 
was no indication of a lack of concentration.  It was felt 
that symptoms indicated that the veteran does experience some 
mild psychological distress.  The level of her distress had 
not impaired her ability to work.  It had reportedly affected 
her relationship with her husband, and social relationships 
to a lesser extent.  The diagnosis was depression.  The 
global assessment of functioning was 65-70 currently and that 
was the highest level in the last 6 months.  It was the 
opinion of the examiner that her depressive disorder was 20 
percent disabling.  

In February 2004, the veteran stated that she had sensitivity 
to certain sounds such as loud noises, and to dark, enclosed, 
or unfamiliar places, which would bring on anxiety attacks.  
She also reported nightmares and flashbacks which caused her 
to avoid watching war movies and news or anything that could 
be war related.  She had phobia of crowds and unfamiliar 
people and this would cause her to shop only at familiar 
stores and to always have someone she was close to and who 
she feels safe with.  She was no longer attending school and 
she feared working outside of the home.  She had fear of 
falling asleep due to nightmares, poor sleep patterns with 
little sleep, trouble getting to sleep, and trouble staying 
asleep.  She had a lack of sense of purpose or reason for 
living, and was irritable and insecure.

In light of the evidence, the Board finds that an evaluation 
in excess of 10 percent is not warranted.  The veteran's 
global assessment of functioning was 75 in August 1997 and 
65-70 in May 1999.  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  A GAF score between 71-80 
is assigned when, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument); there is 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Memory was quite adequate on VA psychiatric examination in 
August 1997.  While she reported difficulty getting to sleep 
and feeling exhausted all the time in April 1997, her 
concentration was quite adequate on VA psychiatric 
examination in August 1997 and she reported in December 1997 
that a small dose of Paxil helped her get the sleep she 
needed.  Furthermore, she had good eye contact and was 
cooperative on VA evaluation in October 1997 and was animated 
on VA psychiatric examination in August 1997.  She was only 
mildly depressed on VA general medical examination in August 
1997, and on VA psychiatric examination in August 1997, her 
affect was full and appropriate to the topic under 
discussion.  On VA evaluation in October 1997, her affect was 
euthymic.  There was no evidence of paranoid ideation on VA 
evaluation in August 1997.  Her speech was normal on VA 
evaluation in October 1997 and her talk was logical and 
progressive on VA psychiatric examination in August 1997.  
The VA examiner in May 1999 indicated that she had had mild 
psychological distress and that the level of her distress had 
not impaired her ability to work.  

While the statements from the appellant and her relatives are 
probative, the findings made by the health care providers are 
deemed more probative, as the health care providers are 
trained professionals.

The Board notes that the May 1999 VA psychiatric examiner 
opined that her depressive disorder is 20 percent disabling.  
There is no 20 percent rating under the rating formula.  
Moreover, the rating formula requires consideration of 
various criteria rather than an opinion as to the percent of 
disability.  See Massey v. Brown, 7 Vet.App. 204 (1994).

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6- 96 (1996).

In light of the above, a rating greater than 10 percent is 
not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for pulmonary disease is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder is denied.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Fourth, VA must request the claimant to 
provide any evidence in her possession which pertains to the 
claim.

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
her claim for evaluation for headaches.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to her claim for evaluation of 
headaches.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and indicate which portion of 
that information and evidence, if any, is 
to be provided by her and which portion, 
if any, VA will attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice must 
request the claimant to provide any 
evidence in her possession which pertains 
to the claim.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



